Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Non-Final Office action mailed on 11/9/2021 indicated allowable subject matter within dependent claim 9. The allowable subject matter of claim 9 was incorporated into independent claim 1 in the response filed 1/24/2022, and claims 8-9 were canceled.  Amendments filed previously on 1/20/22 are not being entered, so that the amendments filed 1/24/22 are proper. Upon an updated search, Examiner concluded that the prior art of the record neither anticipates nor renders obvious the combination of claim elements as currently recited within the claimed invention. 
Specifically, Chen (US 20130228053) in view of Anjanappa (US 20110314976) teaches the claim limitations of previous claim 1, as described in the Non-Final Office action mailed on 11/9/2021. However, Chen, when taken alone or in combination, does not teach, suggest, or render obvious wherein the moving member includes a screw and a tubular sliding member, the screw is provided with a through hole penetrating the screw longitudinally; 
a front end of the screw and a rear end of the sliding member are threadedly connected with each other, when the handle is rotated, the screw is driven to rotate, when the screw is rotated, the sliding member is driven to displace along the longitudinal direction of the tube, a front end of the sliding member exerts pressure on the elastic element; 
the thread-connection hole is disposed in the sliding member; 
the adjustment rod is inserted into the through hole of the screw and is threadedly connected into the thread-connection hole of the sliding member; 
the adjustment rod is rotated and the front end of the adjustment rod protrudes from the sliding member.
The modifications required to teach the claimed invention would impart a reconstruction of the torque adjustment mechanism of modified Chen; these structural modifications would alter the functionality of the combination of Chen in view of Anjanappa to such an extent that the torque wrench of Chen would not be able to function as intended.  For the above stated reasons, in addition to the response filed 1/20/2022, Examiner has determined the application is now in condition for allowance. 
Claims 2-7 and 10-13 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723